DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess et al., US 2017/0087456.

In Reference to Claim 1
	Burgess et al. teaches A handheld controller for a gaming device (Abstract and Fig. 3), the handheld controller comprising: a central body portion (Fig. 1-3 where as broadly claimed examiner considers the center portion of the controller labeled “14” in Fig. 3 between the paddle levers 11A and 11B to constitute a “central body portion”); a pair of side portions adjacent to the central body portion and on opposing sides of the central body portion (Fig. 3 where, as broadly claimed, examiner considers the left and right sides of the controller positioned under the user’s hands to constitute a pair of side portions), each side portion having a rear facing surface (Fig. 3 which depicts the read of the controller shown in Fig. 1 and 2); a pair of pedal systems, each disposed within a corresponding side portion (Fig. 3 ref. 11A and 11B and Par. 58), each pedal system including a pedal disposed along the rear facing surface of the side portion (Fig. 3 where examiner considers the left and right portions of the controller under the user’s hands to constitute “side portions” as broadly claimed), wherein the pedal has a first end and an opposing second end spaced from the first end, and wherein the pedal is coupled to a pivot point within the corresponding side portion such that the pedal is selectively pivotable between (i) a nominal position, (i1) a first position in response to the pedal being pivoted in a first direction about the pivot point, and (iii) a second position in response to the pedal being pivoted in an opposing second direction about the pivot point (Fig. 3, Fig. 4A-4B, and Par. 58-65 which teach two paddle levers which are manipulated around a pivot point “22” to activate switches located at the top and bottom end of the paddle levers when touched on that side by the user. And Par. 13 and 61 and 65 which teaches that the paddle lever returns to “neutral or rest position” when not actuated by the user); and a communications interface configured to facilitate transmitting inputs to a gaming device based on a current position of the pedal (Abstract Par. 3, 5, 7-8, and 124 which teaches a game controller which communicates with a game console to control a videogame via wired or wireless means, and where the actuation of buttons on the controller are used to control functions of the video game. Further the Abstract and Par. 7 reaches where the actuation of the paddle level duplicates function of the buttons of the controller “for operation of control of the functions of a video game”).

	In Reference to Claim 2
	Burgess et al. teaches wherein the pedal system further includes a first position detector positioned on a first side of the pivot point and configured to detect when the pedal is selectively pivoted into the first position; and a second position detector positioned on an opposing second side of the pivot point and configured to detect when the pedal is selectively pivoted into the second position (Fig. 4A-4B and Par. 59-65).

	In Reference to Claim 6
	Burgess et al. teaches where the pedal system further includes a resilient element positioned to bias the pedal into the nominal position (Par. 68 “The paddle levers 11A, 11B; 111A, 111B may be substantially rigid and may be biased by one or more spring mechanisms to return to a neutral position when not under load. In some embodiments a spring mechanism may be incorporated into the switch mechanisms).

	In Reference to Claim 8
	Burgess et al. teaches wherein the resilient element is a first resilient element positioned proximate the first end of the pedal, further comprising a second resilient element positioned proximate the opposing second end of the pedal (Par. 68 where each of the two switches on either end of the mechanism includes a spring mechanism).

	In Reference to Claim 10
	Burgess et al. teaches wherein the communications interface includes a wireless communication device configured to facilitate at least one of (1) wirelessly transmitting the inputs to the gaming device or (ii) wirelessly receiving an indication regarding a characteristic within a game operated by the gaming device from the gaming device (Par. 124 “It is envisaged that the controllers may be coupled to a games console or computer by a wired connection or by a wireless connection device” where Burgess teaches sending inputs to a gaming device as described above in reference to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, in view of Ruckert et al., US 6,178,841.

In Reference to Claim 3
	Burgess et al. teaches a device as described above in reference to Claim 2. However, Burgess et al. does not teach where the first position detector and second position detector are analog potentiometers.
	Ruckert et al. teaches a handheld control system which includes a rocker switch element and where in the rocker switch element the first position detector and second position detector are analog potentiometers (Col. 2 lines 15-34 which instead of push buttons teaches a rocker switch which uses one or more potentiometers in order to operate the rocker switch to control an input to another device in a proportional, i.e. analog, manner).
	It would be desirable to modify the device of Burgess et al. to use rocker switches with analog potentiometers in the rocker switch style “paddle levers” of Burgess et al. in order to allow the paddle levers to provide analog input as taught by Ruckert et al. to the gaming console from the user’s operation of the paddle levers allowing them to provide a greater amount of control than simple on/off operation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. to use rocker switches with analog potentiometers in the rocker switch style “paddle levers” of Burgess et al. in order to allow the paddle levers to provide analog input as taught by Ruckert et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, in view of Takebayashi, US 2009/0102628.

In Reference to Claim 7
	Burgess et al. teaches a device as described above in reference to Claim 6 including a spring to bias the pedal into the nominal position. However, Burgess et al. does not explicitly teach where the spring is a torsion spring.
	Takebayashi teaches an electronic device with user operated controls where a resilient element in the form of a torsion spring is used to bias a rocker input member to a neutral position (Par. 31).
	It would be desirable to modify the device of Burgess et al. to include torsion spring as taught by Takebayashi in order to reliably bias the “paddle levers” of Burgess et al. into a neutral position when not operated by the user.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. to include torsion spring as taught by Takebayashi.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, in view of Seng, US 2017/0085103.

In Reference to Claim 9
	Burgess et al. teaches a device as described above in reference to Claim 8 including a first and second resilient elements. However, Burgess does not explicitly teach where the resilient elements are linear springs.
	Seng teaches a biasing element for an input element where the resilient element is a linear spring (Par. 71 “When the lateral pressure is removed, the associated linear spring 64, 65, 66 may return the slider button to the nominal deactivated position when the linear spring 64, 65, 66 is uncompressed by the user.”).
	It would be desirable to modify the device of Burgess et al. to utilize linear springs to bias the paddle levers in order to provide a biasing for via a standard and well know simple spring mechanism.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. to utilize linear springs.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, in view of Lyden, US 2018/0207523.

In Reference to Claim 11
	Burgess et al. teaches A handheld controller for a gaming device (Abstract and Fig. 3), the handheld controller comprising: a body portion (Fig. 1-3 where as broadly claimed examiner considers the center portion of the controller labeled “14” in Fig. 3 between the paddle levers 11A and 11B to constitute a “central body portion”); at least one handgrip adjacent to the body portion, each of the at least one handgrips having a rear facing surface (Fig. 3 which shows the user’s hands gripping two portions of the controller on a rear surface of the controller), a pedal systems, each disposed within a corresponding side portion of the controller (Fig. 3 ref. 11A and 11B and Par. 58), each pedal system including a pedal disposed along the rear facing surface of the side portion (Fig. 3 where examiner considers the left and right portions of the controller under the user’s hands to constitute “side portions” as broadly claimed), wherein the pedal has a first end and an opposing second end spaced from the first end, and wherein the pedal is coupled to a pivot point within the corresponding side portion such that the pedal is selectively pivotable between (i) a nominal position, (i1) a first position in response to the pedal being pivoted in a first direction about the pivot point, and (iii) a second position in response to the pedal being pivoted in an opposing second direction about the pivot point (Fig. 3, Fig. 4A-4B, and Par. 58-65 which teach two paddle levers which are manipulated around a pivot point “22” to activate switches located at the top and bottom end of the paddle levers when touched on that side by the user. And Par. 13 and 61 and 65 which teaches that the paddle lever returns to “neutral or rest position” when not actuated by the user); and a communications interface configured to facilitate transmitting inputs to a gaming device based on a current position of the pedal (Abstract Par. 3, 5, 7-8, and 124 which teaches a game controller which communicates with a game console to control a videogame via wired or wireless means, and where the actuation of buttons on the controller are used to control functions of the video game. Further the Abstract and Par. 7 reaches where the actuation of the paddle level duplicates function of the buttons of the controller “for operation of control of the functions of a video game”).
	However, Burgess et al. does not explicitly teach where the pedal system is disposed within each of the handgrips.
	Lyden teaches a gaming controller with rear side paddle inputs where the paddle inputs are positioned in various locations including within each of the handgrips (Fig. 5-6 and Par. 75-76).
	It would be desirable to modify the device of Burgess et al. to place the paddle lever controls within the handgrips in the manner taught by Lyden in order to allow the user to more comfortable operate the controls without needed to extend their fingers from a normal gripping position.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. to place the paddle lever controls within the handgrips in the manner taught by Lyden.

	In Reference to Claim 12
	Burgess et al. teaches wherein the pedal system further includes a position detector configured to detect the current position of the pedal (Fig. 4A-4B, and Par. 58-65 which teach two switches to detect the paddle position).

	In Reference to Claim 13
	Burgess et al. teaches wherein the pedal system further includes a resilient element positioned to bias the pedal into a nominal position (Par. 68).

	In Reference to Claim 15
	Burgess et al. teaches wherein the resilient element is a first resilient element positioned proximate the first end of the pedal, further comprising a second resilient element positioned proximate the opposing second end of the pedal (Par. 68 where each of the two switches on either end of the mechanism includes a spring mechanism).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, Lyden, US 2018/0207523, further in view of Ruckert et al., US 6,178,841.

In Reference to Claim 14
	Burgess et al. and Lyden teaches a device as described above in reference to Claim 13. However, Burgess et al. does not teach where the first position detector and second position detector are analog potentiometers.
	Ruckert et al. teaches a handheld control system which includes a rocker switch element and where in the rocker switch element the first position detector and second position detector are analog potentiometers (Col. 2 lines 15-34 which instead of push buttons teaches a rocker switch which uses one or more potentiometers in order to operate the rocker switch to control an input to another device in a proportional, i.e. analog, manner).
	It would be desirable to modify the device of Burgess et al. and Lyden to use rocker switches with analog potentiometers in the rocker switch style “paddle levers” of Burgess et al. in order to allow the paddle levers to provide analog input as taught by Ruckert et al. to the gaming console from the user’s operation of the paddle levers allowing them to provide a greater amount of control than simple on/off operation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. and Lyden to use rocker switches with analog potentiometers in the rocker switch style “paddle levers” of Burgess et al. in order to allow the paddle levers to provide analog input as taught by Ruckert et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., US 2017/0087456, Lyden, US 2018/0207523, further in view of Seng, US 2017/0085103.

In Reference to Claim 16
	Burgess et al. and Lyden teaches a device as described above in reference to Claim 15 including a first and second resilient elements. However, Burgess does not explicitly teach where the resilient elements are linear springs.
	Seng teaches a biasing element for an input element where the resilient element is a linear spring (Par. 71 “When the lateral pressure is removed, the associated linear spring 64, 65, 66 may return the slider button to the nominal deactivated position when the linear spring 64, 65, 66 is uncompressed by the user.”).
	It would be desirable to modify the device of Burgess et al. and Lyden to utilize linear springs to bias the paddle levers in order to provide a biasing for via a standard and well know simple spring mechanism.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Burgess et al. and Lyden to utilize linear springs.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lyden, US 2018/0207523, in view of gimx.fr webpage titled “Is there a way to press PS4 touchpad's sides?” by user Nuriho (hereinafter Nuriho).

	In Reference to Claim 17
	Lyden teaches a gaming controller for a gaming device, the gaming controller comprising a body portion (Fig. 1); at least one handgrip adjacent to the body portion, each of the at least one handgrips having a rear facing surface (Fig. 1 and 31 and Par. 97 which teach “handle portions”); a pedal system disposed within each of the at least one handgrips, each pedal system including a tactile sensor disposed along the rear facing surface of the handgrip (Fig. 31-32 and Par. 97-98 which teach a touch pad disposed in the rear side of the handle portion of the controller), wherein the tactile sensor has a first end and an opposing second end spaced from the first end (Fig. 31 which teaches two rectangular shaped touch pads 71 and 72 where examiner considers at least the top and bottom portions of the touch pads to be a first end and an opposing second end), and wherein the tactile sensor is configured to detect a contact (Par. 97-98) and a communications interface configured to provide a signal to a gaming device responsive to detection of a contact (Par. 97-98 which teach multi-finger detection and control. Par. 18 which teaches wired or wireless connection to a game console. And Par. 96 which teaches “a plurality of touch pads 61, 61, 63 on the right handle portion 5 and a plurality of touch pads 66, 67, and 68 on the left handle portion 4 for actuating control of game play.”).
	However, Lyden does not explicitly teach where wherein the tactile sensor is configured to detect a contact at (1) a first position proximate to the first end, and (11) a second position proximate to the second end; and send a first signal to a gaming device responsive to detection of a contact at the first position, and (11) a second signal to the gaming device responsive to detection of a contact at the second position.
	Nuriho teaches a game controller with a touch pad (“PS4 touchpad”) where a tactile sensor is configured to detect a contact at (1) a first position proximate to the first end, and (11) a second position proximate to the second end; and send a first signal to a gaming device responsive to detection of a contact at the first position, and (11) a second signal to the gaming device responsive to detection of a contact at the second position (Page one in the post by user “Nuriho” which teaches that a user can press a first end of the PS4 touchpad to provide a first input to the game software, and press the opposite end of the touch pad to provide a different input. For example, where in the software “Star Ocean: Till The End Of Time” the left side of the touch pad provides a “select” input and the right side provides a “start” input).
	It would be desirable to modify the device of Lyden to allow the long touch pads of Fig. 31 and 32 to provide multiple game inputs according to end of the pad that is touched as taught by Nuriho in order to allow the touch pads to be actuated to provide a greater number of control inputs.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lyden to allow the long touch pads of Fig. 31 and 32 to provide multiple game inputs according to end of the pad that is touched as taught by Nuriho.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden, US 2018/0207523, Nuriho, further in view of Ironmonger et al., US 2020/0398153.

	In Reference to Claim 18
	Lyden does not explicitly teach where the tactile sensor comprises a resistive sensor.
	Ironmonger et al. teaches a game controller with a resistive touchpad input (Par. 103).
	It would be desirable to modify the device of Lyden and Nuriho to include a resistive touchpad as taught by Ironmonger et al. in order to allow the device to receive touch inputs via well known and standard resistive touch technology. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lyden and Nuriho to include a resistive touchpad as taught by Ironmonger et al.

In Reference to Claim 19
	Lyden does not explicitly teach where the tactile sensor comprises a capacitive sensor.
	Ironmonger et al. teaches a game controller with a capacitive touchpad input (Par. 103).
	It would be desirable to modify the device of Lyden and Nuriho to include a resistive touchpad as taught by Ironmonger et al. in order to allow the device to receive touch inputs via well-known and standard capacitive touch technology. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lyden and Nuriho to include a capacitive touchpad as taught by Ironmonger et al.

In Reference to Claim 20
	Lyden and Nuriho teaches a tactile sensor mounted on the rear of a handgrip as  described above in reference to Claim 17. However, Lyden does not explicitly teach where the tactile sensor is flush with the surface of the handgrip.
	Ironmonger et al. teaches a game controller with a touchpad input where the tactile sensor is flush with the surface of the handgrip (Par. 103 “The sensor may be arranged to be substantially flush with the outer surface of the controller side walls”).
	It would be desirable to modify the device of Lyden and Nuriho to make the touch pad mounted on the rear of the handgrip flush with the handgrip as taught by Ironmonger et al. in order to reduce the likelihood of accidental activation of other controls. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the device of Lyden and Nuriho to make the touch pad mounted on the rear of the handgrip flush with the handgrip as taught by Ironmonger et al.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715